Title: John Adams to the Marquis de Lafayette, 21 Jan. 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              Dear Sir
            
            

              Grosv.sqr.

               21st. Jany. 86—
            
          

          I am very glad to learn by your Kind favour of the 9th. that Boylston has sold his oil to sangrains Correspondent
            because this will both shew the Bostonians that a Markett may be found in france, much
            better than in England, & the Parrisians that this oil is much better &
            Cheaper than any other
          Mr. Barretts Contract bids fair to
            compleat the business & to introduce a regular Exchange of American for french
            productions—The french Nation cannot be interested in their Whaling Company so much, as
            they are in their general productions of agriculture and Manufactures— —It is very
            pleasing to hear, that our naval stores & pot-ash have an undisputed Reputation
            and you may depend upon it that our timber, and Masts will very soon, vindicate
            themselves from all the English slanders—I wish I had a Copy of Mr. Jefferson’s Letter upon tobacco—Brant is come for half pay, as it is given
            out—I believe his hopes of scalps at present is lost in the fear of loosing his own—
          I will look up the writings you desire against the slavery of
            negroes, & send them by the first good oppertunity—The Laws passed in America
            are not to be found here—Mr. Howard is now, as I am told by
            my friend Dr. Price, at Marsailles— — —
          there is not a possibility of forming an adequate Idea, of what is
            passing in the News papers, in this town without taking 7—or 8—of them daily—You find
            yourself encumbered in the Course of a few Days with an enormous pile of waste
            paper—which contains nothing of any value, tho’ it Cost you a large sum of Money—
          The Morning Cronicle is the best for parliamentary debates, but is
            good for little else.
          The light Troops of the Ministry skirmish in the Morning post—those
            of opposition in the Morning herald—but there is little in either but the battles of the
            sons of dulness—
          tell Anastasia she must prepare herself to let Papa go—There will not be time to wait for George to grow
            up according to the latest advices—
          Mr. Hancock is president of Congress
            & in his absence Mr. Ramsay of So. Carolina fills the Chair—Mr.
            Temples Commission was before Congress, but not determined on, at the date of my Letter
            from Mr. Jay of the 26th. of
              Novr.
          The ensuing season of parliament will be stormy opposition will
            have materials enough & Ministry will be pressed from various quarters— —
          The taxes the last year have been very productive, and Mr. Pitt is purse proud, but in the opinion of the deepest Men
            he is too sanguine, in presuming that the next Year, will be equally prosperous—
          If france—the Emperor & America persevere, he will be
            terribly disappointed—The British Empire is now in the power of its Rivals, who will be
            weak indeed, if they again contribute to build it up to a dangerous height— —
          It was very pleasant the other day to see at the drawing room, how
            all Nations were of one blood, dwelling together in Love— there was Colonel Smith, and
            his Royal Majesty King Brant, who had been so lately in action against each other in the
            Wilderness— Brants Phisiognomy was much admired by the Ladies.—They saw a remarkable
            goodness in his Countenance & I suppose were amused with that harmless play
            thing—his hatchett, in another part of the Room were seen the American Ambassador
            & King Pascall Paoli, in a familiar Conversation with each other—Who can
            immagine a more striking scene of gratification for Philanthropy
          The Ladies are very sensible of your politeness and desire me to
            convey their best respects to you & Madam Lafayette & their affectionate
            remembrance of the little family—
          I am Dr. Sir

          
            
              J. A.
            
          
        